Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/16/2020.  
This application is a continuation of U.S. Ser. No. 15/900,898 filed on Feb. 21, 2018, with a parent-grant-document US 10615655.  
Claims 1-17 are pending and are presented for examination.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “between the first and third pole”.  Examiner regards the claim is pointing to both of the first pole and the third pole.  Hence, it appears either “between the first and third poles” or “between the first pole and the third pole”.  If not, requested to correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein, for one of the phases, in a designated slot of a first pole, a first winding is disposed in a first layer position, a second winding is disposed in a second layer position, and a third winding is disposed in a third layer position”, which means the three windings are disposed in the designated slot of the first pole; and 
the claim further defines “the second winding defining a second lead wire extending from a designated slot of a second pole and wherein the third winding is disposed in the designated slot of the second pole”, which means the second winding and the third winding disposed in the designated slot of the first pole are disclosed in the designated slot of the second pole.  
It is conflicting statements while the three windings are not otherwise defined.   
Claim 1 refers “pole”.  It is vague and indefinite regards defined meaning of “pole” in the claim, as it is not defined.  “pole” has many meanings (e.g., earth pole, etc.) when viewed in plain meaning. 

    PNG
    media_image1.png
    310
    678
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al (US 6201332 B1).  
As for claim 1, Umeda discloses a multi-phase electric machine comprising: 
a stator (2) operably coupled with a rotor (3) wherein the rotor is rotatable relative to the stator, the stator including a stator core (32) and a plurality of windings defining a plurality of phases (three phase-windings; C.3, L.7); 
the stator core defining a plurality of axially and radially extending slots (35) which circumscribe the stator core and encircle a rotational axis of the electric machine, 

the plurality of windings mounted in the slots of the stator core with each phase of plurality of phases defining a plurality of poles (interpreted plain meaning, tooth/teeth, see 112 rejection) circumferentially distributed about the stator core, 
each phase (e.g., X phase) including at least three of the plurality of windings (Fig. 3, 8, 9); 
wherein, for one of the phases, in a designated slot (e.g., #1) of a first pole, a first winding (331b’) is disposed in a first layer position, a second winding (332’) is disposed in a second layer position, and a third winding (333b’) is disposed in a third layer position (Fig. 2), 
the first winding (331) defining a first lead wire (X1, Fig. 4) extending from the designated slot (#1) of the first pole (#1); 
the second winding (332) and wherein the third winding (333) is disposed in the designated slot (#4) of the second pole (#4); and 
the third winding defining a third lead wire (X2, Fig. 7) extending from a designated slot (#4) of a third pole (#4); and 
wherein the first layer position (331b’) is a radially outermost layer position, the second layer position (332b’) is disposed radially inward of the first layer position, and the third layer position is disposed radially inward (333b’) of the second layer position.  
Note that examiner interpreted “lead wire” in broadest meaning, i.e., wire leading to the end point of stator coil at teeth.  Other than name, no structural feature required. Regards the limitation “the second winding defining a second lead wire extending from a designated slot of a second pole and wherein the third winding is disposed in the designated slot of the second pole; and the third winding defining a third lead wire extending from a designated slot of a third pole; and wherein the first pole, the second pole, and the third pole form circumferentially sequential poles of the one phase with the second pole being disposed between the first and third pole”, as described in 112 rejection above, examiner interpreted, for purpose of examination, that Umeda discloses (C.5, L.11-13) that an end XX1 of the first winding 311 is connected with an end XX2 of the second winding 312, which means there is a connection wire (i.e., a lead wire) in between.  Per Figs. 4-5, the connection is obvious being located at between slots #2 or 3.  Umeda further discloses the third winding defining a third lead wire (X2, Fig. 7) extending from a designated slot (#4) of a third pole (#4). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for complete stator windings.  

As for claim 7, Umeda discloses the electric machine of claim 1 wherein each pole is defined by windings which are sufficient to fill two slots and wherein each pole includes windings disposed in three adjacent slots.  Per Fig. 2, it appears the windings are sufficient to fill two slots, and Figs. 4-8 shows winding spans three slots/teeth (e.g., #1-3).   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for forming a distributed winding. 

Allowable Subject Matter
Claims 2-6 and 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834